DETAILED ACTION
                                                                    Priority
1.     Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) — (d), which papers have been placed of record in the file. Oath/Declaration
Oath/Declaration
2.	Oath and declaration is missing.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on 8/19/2020 have all been considered and made of record ( note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 102
4.     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 32 -35 are rejected under 35 U.S.C. 102(a)(2) as being  anticipated by Srinivasan et al (2011/0134394 A1).
Regarding claim 32, Srinivasan discloses, computer-implemented method of imaging an object (intelligent scanning operates by directing OCT data acquisition, survey scan and or data processing using computer control or other automated means. The data acquisition is directed based on an analysis of survey /or registration OCT data. Thus aspects of the invention enable more accurate and reproduceable landmarks in the sample, paragraph 0010),  the method comprising: acquiring a three-dimensional optical coherence tomography (OCT) data set representing an object (acquire three dimensional OCT data acquiring a three-dimensional data set representing an object , paragraph 0155),  each element of the OCT data set having a respective sampling period(performing a survey scan to obtain survey scan data ,analyzing survey data scan data to identify a landmark region of affected tissue can include and monitoring changes to the region of affected tissue at different points in time (i.e., is not limited to the corneal tissue , retinal tissue(nerve fiber layer, photoreception retinal pigment epithelium ganglion cell layer , nuclear layer , plexiform layer) cardiac tissue and components thereof .The points in time can corresponds to plurality of eye exams , para  0025; if a second set of survey /registration scans is performed at a later time , the landmark position may be determined as described previously. As shown in figure 14B, because the relative transverse position of the OCT apparatus and the tissue /material may have changed during the time between the two scans, the landmark position determined of the second subset of survey/registration scans (scans 1’ and 2’) may differ from the first shown in figure 14A, paragraph 0146)  , wherein the sampling period of at least a first element of the data set is different from the sampling period of at least a second element of the data set; generating an image representing the object based on at least the first and the second elements(The procedure for generating a precisely registered OCT image or data is as follows :survey /registration scans , shown in figures 25 as 1 and 2 are performed , followed by a series of circular OCT data acquisition scans of different diameters ,3 to N .After survey /landmark and OCT data set scans are required , feature/landmark analysis is performed on the survey/registration scans using the methology previously described, to determined the location of the center of the optic
Regarding claim 33, Srinivasan discloses further including displaying the generated image (shown in figure 3 and figure 14A).  
Regarding claim 34, Srinivasan discloses an optical coherent tomography (OCT) imaging system  (The optical tomographic data can be obtained using hand held scanner , paragraph 0021 )  comprising: a memory configured to store a three-dimensional optical coherence tomography (OCT) data set representing an object (acquire three dimensional OCT data acquiring a three-dimensional data set representing an object , paragraph 0155),  wherein the OCT data set includes at least a first and a second three-dimensional data subsets(paragraph 0151, paragraph 0020) each element of the OCT data set having a respective sampling period, wherein the sampling period of at least a first element of the data set is different from the sampling period of at least a second element of the data set; and a computing module configured to generate an image representing the object based on at least the first and the second elements (The procedure for generating a precisely registered OCT image or data is as follows :survey /registration scans , shown in figures 25 as 1 and 2 are performed , followed by a series of circular OCT data acquisition scans of different diameters ,3 to N .After survey /landmark and OCT data set scans are required , feature/landmark analysis is performed on the survey/registration scans using the methology previously described, to determine the location of the center of the optic nerve  had which serves as land mark , paragraph 0176, paragraph 0178).    
Regarding claim 35 , Srinivasan discloses further including a display module configured to display the generated image (shown in figure 3 and figure 14A).  

Claim Rejections - 35 USC § 103
5.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 and 15-27 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al (2011/0134394 A1) in view of Dastmatchi et al (2008/0100612 A1).
Regarding claim 1, Srinivasan discloses, a computer-implemented method of imaging an object (intelligent scanning operates by directing OCT data acquisition, survey scan and or data processing using computer control or other automated means. The data acquisition is directed based on an analysis of survey /or registration OCT data. Thus aspects of the invention enable more accurate and reproduceable landmarks in the sample, paragraph 0010), the method comprising: acquiring a three-dimensional optical coherence tomography (OCT) data set representing an object (acquire three dimensional OCT data acquiring a three-dimensional data set representing an object , paragraph 0155), wherein the OCT data set includes at least a first and a second three-dimensional data subsets, each element of the OCT data set having a respective sampling period (performing a survey scan to obtain survey scan data ,analyzing survey data scan data to identify a landmark region of affected tissue can include and monitoring changes to the region of affected tissue at different points in time (i.e., is not limited to the corneal tissue , retinal tissue(nerve fiber layer, photoreception retinal pigment epithelium ganglion cell layer , nuclear layer , plexiform layer) cardiac tissue and components thereof .The points in time can corresponds to plurality of eye exams , para  0025; if a second set of survey /registration scans is performed at a later time , the landmark position may be determined as described previously. As shown in figure 14B, because the relative transverse position of the OCT apparatus and the tissue /material may have changed during the time between the two scans, the landmark position determined of the second subset of survey/registration scans (scans 1’ and 2’) may differ from the first shown in figure 14A, paragraph 0146) , wherein at least a first element of the first data subset represents a point in space that is not represented by any element of the second subset(The first and second optical coherence tomographic scan data sets represents different location on the sample in figure 3, The survey /registration scan pattern may include two OCT scans performed along different directions (A,B)  where the scans are either intersecting or not intersecting [ implicitly at least a first element of the first subset represents a point in space that is not represented a point in space that is not represented by any element of the second subset , paragraph 0078)  , and at least one element of the second subset has a sampling period different from the sampling period of the first element of the first subset ( at least one of the first and second  optical coherence tomographic data set s , the thirds optical coherence tomographic data set being acquired at a later point in time ); processing at least the first and the second data subsets according to at least one imaging modality (processing optical coherence tomography (OCT) data obtained for a sample . The method includes the steps of performing a survey scan to obtain survey scan data, performing an optical (paragraph 0024), thereby generating at least a first and a second processed data subsets, each processed data subset representing the object ; and generating a composite image representing the object based on at least the first and the second processed data subsets (The procedure for generating a precisely registered OCT image or data is as follows :survey /registration scans , shown in figures 25 as 1 and 2 are performed , followed by a series of circular OCT data acquisition scans of different diameters ,3 to N .After survey /landmark and OCT data set scans are required , feature/landmark analysis is performed on the survey/registration scans using the methology previously described, to determined the location of the center of the optic nerve  had which serves as land mark , paragraph 0176, paragraph 0178).
Srinivasan discloses all of the claimed invention not explicitly disclose composite image and display.
However, Dastmalchi discloses composite image and display (paragraph 0002 and the UI composite image, paragraph 0078).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide teaching composite image and display in to an optical coherence tomography (“OCT”) for use in diagnosis and monitoring of tissue health , automatically display suspicious analysis, automatically display diagnostic data and simultaneously display similar data multiple visits and improved access to archieved data and provide other improvements for efficient data presentation of relevant information as taught Dastmatchi ( paragraph 0002, abstract).
Regarding claim 2, depends on claim 1, Srinivasan discloses all of the claimed invention not explicitly disclose composite image and display.
However, Dastmalchi discloses composite image and display (paragraph 0002 and the UI composite image, paragraph 0078).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide teaching composite image and display in to an optical coherence tomography (“OCT”) for use in diagnosis and monitoring of tissue health , automatically display suspicious analysis, automatically display diagnostic data and simultaneously display similar data multiple visits and improved access to archieved data and provide other improvements for efficient data presentation of relevant information as taught Dastmatchi ( paragraph 0002, abstract)..  
Regarding claim 3, combination of Srinivasan et al in view of Dastmatchi et al disclose wherein acquiring the three-dimensional OCT data set includes obtaining said data set from a data storage device (i.e., obtaining data set from a data storage device or both images 810 and 810’ may be retrieved from the local hard drive or network storage, paragraph 0104).  
Srinivasan discloses Three-dimensional OCT data set 
Regarding claim 4, combination of Srinivasan et al in view of Dastmatchi et al disclose wherein at least the first and the second data subsets are registered to a fiducial marker (paragraph 0020).  
Regarding claim 5, Srinivas discloses wherein acquiring the three-dimensional OCT data set includes acquiring said data with an Optical Coherence Tomography (OCT) imaging instrument (The optical coherence tomographic data can be obtained using hand-held scanner (i.e., acquiring data with an optical Coherence Tomography (OCT) Imaging instrument, paragraph 0021). 	
Regarding claim 6, combination of Srinivasan et al in view of Dastmatchi et al disclose wherein at least one imaging modality is OCT-dynamic light scattering (DLS). 
Regarding claim 7, combination of Srinivasan et al in view of Dastmatchi et al disclose wherein the three dimensional OCT data set includes data representing at least three B-scans of a same location of an object, the B-scans separated by one or more interscan time intervals.  
Regarding claim 8, combination of Srinivasan et al in view of Dastmatchi et al disclose, wherein at least one imaging modality is one of VISTA-OCT.  
Regarding claim 9, combination of Srinivasan et al in view of Dastmatchi et al disclose wherein at least one imaging modality is OCT-dynamic light scattering (DLS), Doppler OCT, OCT Angiography Ratio Analysis (OCTARA), split-spectrum amplitude-decorrelation angiography (SSADA), optical microangiography (OMAG), eigenvalue decomposition- based velocimetry, or phase variance angiography.  
Regarding claim 10, combination of Srinivasan et al in view of Dastmatchi et al disclose wherein the object is associated with a patient. 
Regarding claim 11, combination of Srinivasan et al in view of Dastmatchi et al disclose wherein the object includes fluid flowing therethrough.  
Regarding claim 12, combination of Srinivasan et al in view of Dastmatchi et al disclose wherein the composite image represents the flow of the fluid through the object.  
Regarding claim 13, combination of Srinivasan et al in view of Dastmatchi et al disclose wherein the object includes vasculature and blood flowing therethrough.  
Regarding claim 15, combination of Srinivasan et al in view of Dastmatchi et al disclose wherein the object is one of eye, retina, fovea, optic nerve head, choroid and/or choriocapillaris, or cornea.  
Regarding claim 16, combination of Srinivasan et al in view of Dastmatchi et al disclose wherein the patient is suffering from an ocular disease.  
Regarding claim 17, combination of Srinivasan et al in view of Dastmatchi et al disclose wherein the patient is suffering from an abnormal vasculature.  
Regarding claim 18, combination of Srinivasan et al in view of Dastmatchi et al disclose wherein the patient is suffering from a microaneurysm.  				  
Regarding claim 19, Srinivasan discloses an tomography (OCT) imaging system (The optical tomographic data can be obtained using hand held scanner , paragraph 0021 ) comprising: a memory configured to store a three-dimensional optical coherence tomography (OCT) data set representing an object (acquire three dimensional OCT data acquiring a three-dimensional data set representing an object , paragraph 0155),  , wherein the OCT data set includes at least a first and a second three-dimensional data subsets(paragraph 0151, paragraph 0020) , each element of the OCT data set having a respective sampling period, wherein at least a first element of the first data subset represents a point in space that is not represented by any element of the second subset (paragraph 0025), and at least one element of the second subset has a sampling period different from the sampling period of the first element of the first subset; a computing module, configured to process at least the first and the second data subsets according to at least one imaging modality, and thereby to generate at least a first and a second processed data subsets, each processed data subset representing the object; and to generate a composite image representing the object based on at least the first and the second processed data subsets (The procedure for generating a precisely registered OCT image or data is as follows :survey /registration scans , shown in figures 25 as 1 and 2 are performed , followed by a series of circular OCT data acquisition scans of different diameters ,3 to N .After survey /landmark and OCT data set scans are required , feature/landmark analysis is performed on the survey/registration scans using the methology previously described, to determine the location of the center of the optic nerve  had which serves as land mark , paragraph 0176, paragraph 0178).  
Regarding claim 20,  depends on claim 19,  Srinivasan discloses all of the claimed invention not explicitly disclose composite image and display.
However, Dastmalchi discloses composite image and display (paragraph 0002 and the UI composite image, paragraph 0078).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide teaching composite image and display in to an optical coherence tomography (“OCT”) for use in diagnosis and monitoring of tissue health , automatically display suspicious analysis, automatically display diagnostic data and simultaneously display similar data multiple visits and improved access to archieved data and provide other improvements for efficient data presentation of relevant information as taught Dastmatchi ( paragraph 0002, abstract).
Regarding claim 21, Srinivasan discloses, further including a data acquisition module comprising an optical coherent tomography (OCT) imaging instrument (The optical coherence tomographic data can be obtained using a hand -held scanner , i.e., an optical coherence tomography (OCT) imaging system , paragraph 0021 ] ,  the data acquisition module configured to acquire the three- dimensional OCT data set representing an object (acquire three-dimensional OCT data such as raster scans or a dense array of points which measure a volume of sample , i.e., acquiring a three dimensional OCT data  set representing an object , paragraph 0155), wherein the OCT data set includes at least the first and the second three-dimensional data subsets (acquiring optical coherence tomography data from a sample, paragraph 0020) , each element of the OCT data set having the respective sampling period, wherein the sampling period of at least one element of the first data subset is different from the sampling period of at least one element of the second data subset (the points in time can correspond to a plurality of eye exam , paragraph 0025).  
Regarding claim 22, combination of Srinivasan et al in view of Dastmatchi et al disclose wherein the memory is further configured to receive the three-dimensional OCT data set from a data storage device.  
Regarding claim 23, combination of Srinivasan et al in view of Dastmatchi et al disclose wherein at least the first and the second data subsets are registered to a fiducial marker.  
Regarding claim 24, combination of Srinivasan et al in view of Dastmatchi et al disclose wherein the three dimensional OCT data set includes data representing at least three B-scans of a same location of an object, the B-scans separated by one or more interscan time intervals.  
Regarding claim 25, combination of Srinivasan et al in view of Dastmatchi et al disclose wherein at least one imaging modality is VISTA OCT.  
Regarding claim 26, combination of Srinivasan et al in view of Dastmatchi et al disclose wherein at least one imaging modality is one of OCT-dynamic light scattering (DLS), Doppler OCT, OCT Angiography Ratio Analysis (OCTARA), split-spectrum amplitude-decorrelation angiography (SSADA), optical microangiography (OMAG) and its derivatives, eigenvalue decomposition-based velocimetry, or phase variance angiography.  
Regarding claim 27, combination of Srinivasan et al in view of Dastmatchi et al disclose wherein the object is associated with a patient.  

Allowable Subject Matter
6.       Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.        The following is a statement of reasons for the indication of allowable subject matter: wherein the first processed data subset represents the vasculature, and the second processed data subset represents blood flow, blood oxygenation, hematocrit, presence of particular immune cells or inflammatory markers, elements of a complete blood count (CBC), blood flow speed/velocity, blood flow turbulence.
Conclusion
8.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/8/2022